¶30
Madsen, J.
(concurring) — I agree with the majority’s conclusion that the appropriate sanction in this case is a 60-day suspension, with reinstatement conditioned on satisfaction of the civil judgment. However, I also agree with Justice Fairhurst that the record relating to count 2 demonstrates that Fernando Perez-Pena’s actions stemmed, at least in part, from a selfish motive. Perez-Pena wanted the signed release forms and kept an unearned fee as leverage to obtain them. Thus, absence of selfish or dishonest motive is not a mitigating factor in this case.